Citation Nr: 0805396	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-32 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to nonservice-connected pension.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to April 1973.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2003 
rating decision of the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

For the years 2000, 20001 and 2002, the veteran's household 
income for VA pension purposes was in excess of the 
established income limit.


CONCLUSION OF LAW

The income requirements for entitlement to pension benefits 
are not met, and entitlement to nonservice-connected 
disability pension is not authorized. 
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. 
whether the veteran's annual household income for the years 
in question was over the Maximum Annual Pension Rate (MAPR) 
are not in dispute, and whether the veteran is entitled to 
payment or reimbursement for the medical expenses in question 
is wholly a matter of interpretation of the pertinent statute 
and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
Board notes that the veteran did receive notice in a March 
2001 decision that medical expenses he incurred could be used 
to reduce his countable income for pension purposes  and to 
save all receipts for his medical expenses, and also received 
notice in a January 2003 decision to submit records of such 
medical expenses.  

II.  Factual Background

A February 2001 rating decision granted entitlement to non-
service connected pension, finding that the veteran was 
unable to follow a substantially gainful occupation.  A 
subsequent March 2001 decision indicated that the veteran had 
been approved for non-service connected pension payments.  
The decision indicated that the veteran was entitled to 
$749.00 per month from May 1, 2000 and $775 per month from 
December 1, 2000 and that the pension rate was based on the 
veteran's household income and his number of dependents.  In 
making the decision, the RO noted that the veteran's reported 
income was $0 per month and that his spouse's reported income 
was $1,000 per month.  

A January 2003 decision granted special monthly pension based 
on housebound status but denied special monthly pension based 
on the need for aid and attendance.  Consequently, the 
veteran's pension payments were increased to $986 per month 
effective January 1, 2003.  Then in May 2003 the RO notified 
the veteran that they were increasing the veteran's monthly 
pension to $1,237 as of May 1, 2003, as a result of adding 
his daughter to his award.  The RO also indicated that to 
determine this amount they counted the veteran's monthly 
income as $0 and the veteran's daughter's monthly income as 
$0.  The RO also noted that in its previous March 2001 
decision it had told the veteran that it was paying 
additional benefits for his spouse but that it did not do so.  
Additionally, the RO did count her income of $1,000 per month 
and also needed the veteran to report his spouse's income for 
the years 2001 and 2002 and his daughter's income for the 
year's 2000, 2001 and 2002.  

In a May 2003 statement the veteran indicated that he wished 
to be changed over to receiving service connected disability 
compensation in lieu of his non-service connected pension.  

In a July 2003 letter the RO indicated that it had reviewed 
the veteran's pension claim and the evidence showed that he 
did not submit his income for his spouse and child for the 
years 2000, 2001 and 2002.  Consequently, the RO proposed to 
switch the veteran's benefit payments from pension to 
compensation, which would reduce his monthly benefit payments 
from $749 to $98.00 effective May 1, 2000.  That adjustment 
would in turn result in an overpayment of benefits, which had 
been paid to the veteran.  The RO also noted that although 
its March 2001 letter stated that it was paying additional 
benefits to the veteran's spouse, it did not actually add her 
to his award and was only counting her income as $1,000 per 
year rather than $1,000 per month.  Consequently, in 
determining the veteran's pension amount, for the year 2000, 
the RO would need to count an additional $11,000 per year in 
income.  The RO then again requested that the veteran submit 
his spouse's income for 2001 and 2002 and his daughter's 
income for 2000, 2001 and 2002 within 60 days.  

In September 2003 the veteran submitted financial information 
showing his household income for the years 2000 to 2002.  A 
2000 W2 form for the veteran's spouse shows that her gross 
income for that year from one employer was 25,056.70.  A 2001 
W2 form for the veteran's spouse shows that her gross income 
for that year from one employer was 26,575.80.  A 2002 W2 
form for the veteran's spouse shows that her gross income for 
that year from one employer was 27,694.61.  A 2000 W2 form 
for the veteran's daughter shows that her gross income for 
that year from one employer was $798.93.  A 2001 W2 form for 
the veteran's daughter shows that her gross income for that 
year from one employer was $1156.74.  A 2002 W2 form for the 
veteran's daughter shows that her gross income for that year 
from one employer was $2521.69.    

In a September 2003 decision the RO formally switched the 
veteran's benefit payments from pension to compensation 
effective May 1, 2000.  As a result, the veteran's monthly 
entitlement amounts were found to be $98.00 effective 
5/1/2000 1 2000, $101.00 effective 12/1/2000, $103.00 
effective 12/1/2001 and $104.00 effective 12/1/2002.  The RO 
found that the adjustment resulted in an overpayment of 
benefits, which had been paid to the veteran and that the RO 
would later notify the veteran of the exact amount of the 
overpayment.  The RO also noted that the basis for its 
decision was that the veteran's household income from 2000 of 
$25,057.00 was over the pension limit of $15,303.00 for a 
veteran with 2 dependents entitled to the housebound 
allowance effective May 1, 2000 and was also over the pension 
limit of $15,839.00 for a veteran with 2 dependents entitled 
to the housebound allowance effective December 1, 2000; that 
the veteran's household income from 2001 of $27,733.00  was 
over the pension limit of $16,269.00 for a veteran with 2 
dependents entitled to the housebound allowance effective 
December 1, 2001; that the veteran's household income from 
2002 of $30,217.00  was over the pension limit of $16,497.00 
for a veteran with 2 dependents entitled to the housebound 
allowance effective December 1, 2002.  

In October 2003 the veteran submitted an improved pension 
eligibility verification report for a veteran with children.  
On that report he noted that he was receiving $822 per month 
in Social Security compensation and he reported that his 
spouse's income was $26, 576 for 2001 and $27, 695 for 2002.    

In the December 2003 decision the RO found that the veteran's 
household income with the additional Social Security income 
was even higher than previously calculated in September 2003 
and thus even farther over the applicable yearly income 
thresholds for a veteran with 2 dependents entitled to non-
service connected pension at the housebound rate.  Then, in 
January 2004 the veteran's representative filed a Notice of 
Disagreement with the December 2003 decision.  

III.  Law and Regulations

Under 38 U.S.C.A. § 1521(a), improved (nonservice-connected) 
pension is a benefit payable by VA to a veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Section 1521 further provides 
for an increased rate of pension, SMP, when an otherwise 
eligible veteran is in need of regular aid and attendance or 
has a disability rated as permanent and total and (1) has an 
additional disability or disabilities ratable at 60 percent, 
or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), 
(e); see also 38 C.F.R. §§ 3.351(b), (c), and (d).  One 
prerequisite to entitlement is that the veteran's income not 
exceed the applicable maximum pension rate (MAPR) specified 
in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. 
§ 3.3(a).  Pension benefits are paid at the maximum annual 
rate reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(v), 
3.23(a), (b), (d)(4).  In determining countable annual income 
for improved pension purposes, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Medical expenses in excess of five percent of the 
maximum annual pension rate, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).  




IV.  Analysis

As mentioned above, the January 2003 decision granted 
entitlement to special monthly pension based on the veteran 
meeting the disability criteria for housebound status but 
found that the veteran did not meet the disability criteria 
for entitlement to special monthly pension based on the need 
for Aid and Attendance.  The veteran did not appeal this 
decision.  Subsequently, the July 2003 letter and the 
September 2003 and December 2003 decisions found that the 
veteran's household income was over the MAPR for a veteran 
with 2 dependents entitled to non-service connected pension 
at the housebound rate and the veteran did appeal the 
December 2003 decision.  Consequently, whether the veteran 
might qualify for entitlement to non-service connected 
pension at the aid and attendance rate is not on appeal 
before the Board.  What is before the Board is the question 
of whether the veteran's household income for the year's 
2000, 2001 and 2002 exceeded the MAPR for those years for a 
veteran, spouse and 1 child where the veteran has met the 
disability requirements for non-service connected pension 
based on housebound status.  If his income did exceed these 
applicable rates, he is excluded from receiving any monthly 
pension payments for the time frame in question.

The MAPR for a veteran who has met the disability criteria 
for housebound status and has one with spouse and one child 
is $15,303 effective December 1, 1999, $15,839 effective 
December 1, 2000, $16,269 effective December 1, 2001 and 
$16,497 effective December 1, 2002.  See the Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual, 
M21-1,  Part I, Appendix B.  In contrast the veteran's 
household income for those years was substantially more than 
these amounts as shown by his self-report and the information 
from the W2 forms he submitted.  Notably, the household 
income for 2000 was at least 25,056.70 based on the veteran's 
spouse's 2000 W2 form alone.  Also, the household income was 
at least 26,575.80 for 2001 and 27,694.61 for 2002 based on 
the veteran's spouses W2 forms alone (Notably the veteran 
essentially reported these same amounts in October 2003.  
Thus, even without factoring in the additional income the 
veteran was receiving from Social Security (as the RO 
appropriately did in December 2003) the veteran's household 
income clearly continuously and significantly exceeded the 
MAPR for the years in question.  Consequently, the Board had 
no basis for finding that he is entitled to any monthly 
pension payments for that time frame.  

As mentioned above, medical expenses in excess of five 
percent of the maximum annual pension rate, which have been 
paid, may be excluded from an individual's income for the 
same 12-month annualization period to the extent they were 
paid. 
38 C.F.R. § 3.272(g)(1)(iii).  Also as mentioned above, the 
March 2001 decision notified the veteran that paid medical 
expenses could be used to reduce his countable household 
income and that he should save all receipts for his medical 
expenses, and the January 2003 decision specifically 
instructed him to submit a family medical expense report (if 
he had any medical expenses to claim). To date the veteran 
has not submitted a record of any medical expenses that could 
be used to reduce his income for the years in question.  
Accordingly, given that it is undisputed that the veteran's 
annual household income exceeded the applicable MAPR amounts, 
the veteran's claim for monthly non-service connected pension 
payments must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to nonservice-connected pension is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


